MOISE, Justice.
On the day set for hearing of this appeal, we received telegraphic information, from counsel for plaintiff to the effect that he was submitting this matter to this Court on the record, without oral argument or-brief.
We cannot consider this appeal, since-plaintiff appellant’s counsel neither appeared in court to argue the demand nor-filed a brief in support of his cause. Nungesser v. Railway Exp. Agency, Inc., 220 La. 277, 56 So.2d 422; White v. Sharp, 220 La. 928, 57 So.2d 898; Frey v. Ingram, 219 La. 159, 52 So.2d 531; Bailey v. Bowans, 219 La. 471, 53 So.2d 237 and Chatelain v. Besnard, 219 La. 488, 53 So.2d 243.
For the reasons assigned, the appeal! is dismissed.